—Appeal from a judgment of the Supreme Court (Sise, J.), rendered October 15, 2008 in Schenectady County, convicting defendant upon his plea of guilty of the crimes of criminal possession of a weapon in the third degree and bail jumping in the second degree.
In satisfaction of two indictments, defendant pleaded guilty to *1380criminal possession of a weapon in the third degree and bail jumping in the second degree and also waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to an aggregate prison term of SVa to 7 years. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.